                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



BARBARA ANN RAY,                        :      CIVIL ACTION NO. 1:18-cv-567
             Plaintiff                  :
                                        :      (Chief Judge Conner)
             v.                         :
                                        :
ANDREW SAUL,                            :
Commissioner of Social Security,        :
                 Defendant              :

                                       ORDER

      AND NOW, this 8th day of July, 2019, upon consideration of the Stipulation

(Doc. 24), it is hereby ORDERED that Plaintiff, Barbara Ann Ray, is awarded Six

Thousand Three Hundred dollars and zero cents ($6,300.00) in attorney fees and

Four Hundred dollars and zero cents ($400.00) under the EAJA. Full or partial

remittance of the awarded attorney fees will be contingent upon a determination by

the government that Plaintiff owes no qualifying, pre-existing debt(s) to the

government. If such a debt(s) exists, the government will reduce the awarded

attorney fees in this Order to the extent necessary to satisfy such debt(s).




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
